Action on the case for slanderous words. This cause was referred by ¡ule of court to arbitrators, who awarded in favor of the Pjaintiff, and returned their award into court. These exceptions were taken thereto in writing, filed by Gen. Davie, the principal of which were, that the arbitrators proceeded without declaration,notwithstanding the Defendant insisted it should be produced. These being filed, a day was given by rale of court for hearing the exceptions. They were answered it! writing also, filed by Mr. Moore fin- the Plaintiff, andón the appointed day were brought before the court. The exceptions of the Defendant were supported by affidavit — they were contradicted by the affidavits of one of the arbitrators, and of one Smith, who had been present. These persons swore fiiat the Defendant made that objection, upon which the abifrators stopt in order that it might be produced; then the Defendant consented they might proceed without tne declaration, stating the words spoken as laid in the declaration, which the other party agreed *199were the words stated therein. Upon this the court ovm uled the exceptions. This case is reported to shew what is the practice in such cases in our courts.